DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the title filed on 12/02/2021 has been considered.

Allowable Subject Matter
Claims 12-22 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Granzow et al. (WO #2016/149915) in view of Milliken (US #2001/0043142) further in view of Wolverton et al. (US #2014/0136187), Xiao et al. (US #2018/0201273), Elie et al. (US #2017/0030133), Jaegal et al. (US #2017/0021768), and Chen et al. (US #2017/0249940) teaches a method for operating a sound output device of a motor vehicle by a voice-analysis and control device, comprising:
receiving a voice signal from a voice detection device, wherein the received voice signal describes a voice message of a person, wherein the person is in exterior surroundings of the motor vehicle, and wherein the voice message of the person is captured by the voice detection device;
ascertaining a voice message content of the captured voice message and a thematic context of the captured voice message using the received voice signal.

But Granzow et al. in view of Milliken further in view of Wolverton et al., Xiao et al., Elie et al., Jaegal et al., and Chen et al. fails to teach a method for operating a 
processing, by a deep learning engine, the ascertained voice message content and thereby ascertaining a context-related response text with a predetermined probability for a context-specific response to the voice signal in a user-specific and/or situation-specific manner for a context-specific dialogue with the person;
providing a voice output signal depending on the ascertained thematic context and the ascertained voice message content, wherein the voice output signal describes the context-related response text for the captured voice message;
transmitting the provided voice output signal to the sound output device to output the provided voice output signal to the exterior surroundings of the motor vehicle; specifying a lighting system device of the motor vehicle; and
transmitting a light pattern signal, which describes a light pattern, to the specified lighting system device to output the light pattern, wherein the light pattern signal is provided depending on the ascertained voice message content and/or depending on the ascertained thematic context.

These limitations, in combination with the remaining limitations of independent Claims 12 and 20-22 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651